MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be
                                                                          Apr 11 2018, 9:30 am
regarded as precedent or cited before any
court except for the purpose of establishing                                     CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE
Tarik Atum Re El
Stone Mountain, Georgia



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tarik Atum Re El,                                         April 11, 2018
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          17A-MI-3029
        v.                                                Appeal from the Lake Circuit
                                                          Court
Lake Circuit Court,                                       The Honorable Marissa J.
Appellee-Respondent                                       McDermott, Judge
                                                          Trial Court Cause No.
                                                          45C01-1711-MI-327



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 17A-MI-3029 | April 11, 2018                     Page 1 of 2
[1]   Tarik Atum Re El appeals the trial court’s order denying his “Petition for

      Change of Name and For Redress to Assume the Race/Nationality of

      Moor/Americas Aboriginal National[.]” Appellant’s App. Vol. II p. 5.

      Finding no error, we affirm.


[2]   Indiana Code chapter 34-38-2 governs petitions for a change of name. Among

      other things, the petition must “be filed with the circuit court, superior court, or

      probate court of the county in which the person resides.” Ind. Code § 34-28-2-

      2(a)(3). Re El filed his petition in Lake County, but he does not live in Indiana,

      he lives in Georgia.1 Additionally, the petition must include the petitioner’s

      valid Indiana driver’s license number, Indiana identification card number, or

      Indiana photo exempt identification card. I.C. § 34-28-2-2.5(a)(3). Re El

      included a Georgia identification card number; he did not include the number

      of a qualifying Indiana identification card. Therefore, the trial court did not err

      by denying Re El’s petition.


[3]   The judgment of the trial court is affirmed.


      Kirsch, J., and Bradford, J., concur.




      1
        On appeal, Re El contends that he is entitled to relief as a non-resident pursuant to Indiana Code section 34-
      28-1-2. That statute, however, applies to a petition “to establish a public record of the time and place of the
      birth of the applicant,” not to a petition for a change of name. I.C. § 34-28-1-2(b). There is no equivalent
      provision entitling a person who is not a resident of Indiana to seek a change of name in this state. Likewise,
      there is no statute giving Re El the right to the other relief he seeks in his petition—“For Redress to Assume
      the Race/Nationality of Moor/Americas Aboriginal Nation.” Appellant’s App. Vol. II p. 5.

      Court of Appeals of Indiana | Memorandum Decision 17A-MI-3029 | April 11, 2018                      Page 2 of 2